DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch (US 9686914 B2).

Regarding claim 1, Koch discloses a lifting system (grain elevator 40 within housing 30) for a grain combine (300), comprising: 
a plurality of paddles (paddle assemblies 100) connected transversely to a chain (42), wherein each paddle comprises an inner edge (starting at mounting brackets 46, 48 on chain 42, extending to midway across the paddle) attached to the chain and an outer edge (see Fig. 2 below) opposite the inner edge, each of the paddles extends from the inner edge to the outer edge in a transverse direction relative to the chain, and the chain is driven by two toothed pulleys (sprockets not shown, col. 2 lines 24-26); 


    PNG
    media_image1.png
    581
    524
    media_image1.png
    Greyscale

Koch, Figure 2

Regarding claim 3, Koch discloses the lifting system according to claim 1, wherein the cleaning element comprises a brush with bristles (col. 3 lines 2-3), and the bristles are positioned transversely with respect to the chain in the transverse direction (see Fig. 2-7).

Regarding claim 5, Koch discloses the lifting system according to claim 1, wherein the cleaning element is attached to each paddle by at least one of screws, compression fitting (a brush clip 220 compresses/holds brush 230 to the paddle, col. 2 line 67-col. 3 line 2), or glue.

Regarding claim 7, Koch discloses the lifting system according to claim 3, wherein the cleaning element is attached to each paddle by at least one of screws, compression fitting (a brush clip 220 compresses/holds brush 230 to the paddle, col. 2 line 67-col. 3 line 2), or glue.

Claim 12, Koch discloses the lifting system according to claim 1, wherein the paddle is configured as a plate shape.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 9686914 B2) in view of Hubner (DE 20013389 U1).

Regarding claim 2, Koch discloses the lifting system according to claim 1, comprising a curved plate in the lower portion of the housing (see Fig. 1, the lower portion of 30 shown in dashed lines is curved).
Koch does not disclose wherein the curved plate is perforated, and is silent as to if the cleaning element is adapted to contact at least a portion of the inner surface of the curved plate.
In a similar grain elevator, Hubner discloses a conveyor (5) having bristles (15) enclosed in a housing (4), and wherein the housing is perforated (sieve plate 6) so that clean grain remains in the housing but weed seeds fall through the perforations (paragraph 25).
It would be obvious to one of ordinary skill in the art to provide the curved plate disclosed by Koch with perforations, as disclosed by Hubner, as a way of allowing unwanted weed seeds from being stored with the clean grain.
It would be obvious to one of ordinary skill in the art to adapt the cleaning element disclosed by Koch to contact a portion of the inner surface of the curved plate to ensure that no grain is trapped at the bottom of the elevator. 

Regarding claim 4, Koch, in view of Hubner, discloses the lifting system according to claim 2, wherein the cleaning element comprises a brush with bristles (col. 3 lines 2-3), and the bristles are positioned transversely with respect to the chain in the transverse direction (see Fig. 2-7). 

Regarding claim 6, Koch, in view of Hubner, discloses the lifting system according to claim 2, wherein the cleaning element is attached to each paddle by at least one of screws, compression fitting (a brush clip 220 compresses/holds brush 230 to the paddle, col. 2 line 67-col. 3 line 2), or glue.

Regarding claim 8, Koch, in view of Hubner, discloses the lifting system according to claim 4, wherein the cleaning element is attached to each paddle by at least one of screws, compression fitting (a brush clip 220 compresses/holds brush 230 to the paddle, col. 2 line 67-col. 3 line 2), or glue.

Claim 10, Koch, in view of Hubner, discloses the lifting system according to claim 4, the curved perforated plate corresponds substantially to a profile of the movement of the outer edge of each paddle in the lifting system (see Fig. 1, the curved bottom plate of Koch, modified by Hubner, substantially corresponds to the path of a paddle rotated about the chain).

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Hubner, and further in view of Griffith (US 1294898 A).

Claim 9, Koch, in view of Hubner, discloses the lifting system according to claim 4, 
The combination does not disclose wherein the transverse direction is perpendicular to the chain such that a position of each of the bristles is perpendicular to the chain.
In the same field of endeavor, Griffith teaches brushes (13) attached perpendicular to a conveyor chain (11) to effectively grind dirt through a screen surrounding the conveyor (page 2 col. 1 lines 17-24).


Claim 11, Koch, in view of Hubner, discloses the lifting system according to claim 10. 
The combination does not disclose wherein the transverse direction is perpendicular to the chain such that a position of each of the bristles is perpendicular to the curved perforated plate when each of the paddles makes a translational movement following the movement of one of the toothed pulleys that is closer to the curved perforated plate than is the other of the toothed pulleys.
In the same field of endeavor, Griffith teaches brushes (13) attached perpendicular to a conveyor chain (11) to effectively grind dirt through a screen surrounding the conveyor (page 2 col. 1 lines 17-24).
It would be obvious to one of ordinary skill in the art to provide the bristles disclosed by Koch, in view of Hubner, with a perpendicular direction, as disclosed by Griffith, in view of the teaching by Griffith that it is known to attach bristles to a conveying chain in a perpendicular direction.


Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. Applicant argues that Koch does not teach a cleaning element/brush secured to the outer edge of the paddle. However, applicant has not provided structure regarding the outer edge of the paddle that precludes the paddle disclosed by Koch from reading on the claim. The rejection of claim 1 above has been updated to more clearly show that the inner edge is considered to be any edge of the inside half of the paddle, and the outer edge is considered to be any part of the outside edge of the paddle. It is noted . 
It is noted that paragraph 30 of the specification states that the preferred position of the bristles is perpendicular relative to the chain, but variations are tolerated to include any transverse position of the bristles. Because applicant has not indicated a criticality of the bristles being placed perpendicular relative to the chain, it is assumed that the brushes will function the same way regardless of their position. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9974238 B2 teaches elevator paddles that are curved and improved compared to perpendicular paddles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671